Citation Nr: 1614637	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to July 1992.

This case was previously before the Board of Veterans' Appeals (Board) in December 2015 on appeal from a Department of Veterans Affairs (VA) Regional Office (RO), when it was remanded so that the Veteran could be scheduled for a hearing before a Veterans Law Judge from the Board.  At that time, as now, the Veteran was incarcerated.  He was unable to travel to an in-person hearing and, the correctional facility where he was incarcerated could not accommodate the request for a hearing by videoconference.

By a letter, dated January 5, 2016, the Board informed the Veteran that instead of a hearing, he or his representative could submit a written statement for the Board's consideration, or his representative could submit a motion to appear alone and present argument on his behalf.  It was noted that such motions were granted when good cause was shown.  The Board further informed the Veteran that his appeal would be held in abeyance for 30 days to allow for the submission of any additional evidence or argument or a motion from the representative to appear on behalf of the Veteran.  The Board asked the Veteran to inform VA if his circumstances changed, so the request for a hearing could be met.  The letter stated that if the Board did not receive a response from the Veteran within 30 days, the appeal would be considered in docket order.  The Board did not receive a response from the Veteran.


REMAND

During the December 1995 service entrance examination, there were no complaints or clinical findings of a psychiatric disability of any kind.  In June 1992, the Veteran was diagnosed with a severe schizoid personality disorder and was separated from the service.  

In the late 1990s, the Veteran was incarcerated, and he has received psychiatric treatment for various disorders, including schizoid personality disorder; paranoid schizophrenia; mood disorder, not otherwise specified; bipolar disorder; dysthymic disorder; anxiety, and depression.  

In multiple statements, dated from April 2008 through the substantive appeal in July 2009, the Veteran requested that he be scheduled for a VA examination to determine the nature and etiology of any knee disability or psychiatric disability found to be present.  The RO scheduled the Veteran for at least two examinations in 2008.  However, the Veteran could not report for those examinations, because he was incarcerated.  

Incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide the necessary examination at the closest VA medical facility.  Therefore, assistance to incarcerated veterans must be tailored to the peculiar circumstances of confinement.  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In an October 2008 Request for Physical Examination, the RO stated that when an examination of an incarcerated Veteran is required, the RO and/or the local Veterans Health Administration (VHA) Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel, or examined at the prison by VHA personnel or prison medical providers at VA expense, or examined by fee-basis providers contracted by VHA.  VA Adjudication Procedure Manual, M21-1MR, Part III.iv.3.A.11.d.  It was noted that the Veteran was claiming service connection for paranoid schizophrenia.  It was also noted he had been discharged from the service due to that condition.  It was determined that condition had existed prior to service, and, therefore, the RO stated that possible aggravation of that condition had to be addressed.  

Accordingly, the case is REMANDED for the following:

1.  The. RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator must confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel, or exanined at the prison by VHA personnel, or examined by prison medical providers at VA expense, or examined by fee-basis providers contracted by VHA.  The response of the prison authorities, or the failure to respond, must be noted in writing and associated with the record.  

2.  If feasible, schedule the Veteran for a psychiatric examination.  All indicated tests and studies should be performed.  The examiner must review the record and should note that review in the report.  If a psychiatric disability is diagnosed, the examiner must identify and explain the elements supporting that diagnosis.  For each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability had its onset in or as a result of service.  In particular, the examiner must provide an opinion as to whether any psychiatric disability clearly and unmistakably existed prior to entry into service.  If so, the examiner should opine as to whether the underlying pathology increased in severity during service?  If the underlying pathology increased during service, the examiner should opine as to whether any increase was due to the natural progress of the disorder?  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  For all opinions, the examiner should provide a rationale.  A discussion of the facts and the medical principles involved, with references to the evidence and applicable medical literature, would be of considerable assistance to the Board.  

3.  If feasible, schedule the Veteran for an orthopedic examination to determine the nature and etiology of any knee disability found.  All indicated tests and studies must be performed.  The examiner must review the record and should note that review in the report.  If a knee disability of either knee is diagnosed, the examiner must identify and explain the elements supporting that diagnosis.  For each diagnosed knee disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in or as a result of service.  For all opinions, the examiner should provide a rationale.  A discussion of the facts and the medical principles involved, with references to the evidence and applicable medical literature, would be of considerable assistance to the Board.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

